DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20080313678 A1), hereinafter referred to as Ryu, in view of Matsuba et al. (US 20120177131 A1), hereinafter referred to as Matsuba. 
Regarding claim 6, Ryu discloses method of decoding video data, the method comprising: decoding, from a video bitstream, a syntax element for a unit of video data that indicates a number of padding bits (See [0143] - padding_length information 831); 
Ryu does not explicitly disclose encoding the unit of video data to the video bitstream without including the padding bits in the video bitstream.
However, Matsuba from the same or similar endeavor of video compression discloses decoding the unit of video data from the video bitstream without decoding the padding bits in the video bitstream (See [0026] - using a delimiter or data filler instead of using CABAC zero word (padding bits) from the rbspt railing bits).
  (Matsuba, [0009] and [0010]).
Regarding claim 7, Ryu and Matsuba disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Ryu discloses the method of claim 6, wherein the number of padding bits is different from the number of bits used by the syntax element in the video bitstream (See FIG 8B showing that the number of padding bits is greater than the number of bits used by the syntax element. Further, Examiner notes that one byte (8 bits) can represent 256 different numbers).
Regarding claim 8, Ryu and Matsuba disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Ryu discloses the method of claim 6, wherein the unit of video data is a picture (See [0153] - transport frame).
Regarding claim 9, Ryu and Matsuba disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Ryu does not explicitly disclose the method of claim 6, wherein the unit of video data is a slice.
However, Matsuba from the same or similar endeavor of video compression discloses the method of claim 6, wherein the unit of video data is a slice (See [0026] - slice).
The motivation for combining Ryu and Matsuba has been discussed in connection with claim 1, above. 

Regarding claim 10, Ryu and Matsuba disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Ryu discloses the method of claim 6, wherein decoding the syntax element comprises encoding the syntax element to a video coding layer of the video bitstream (See [0075] - signaling structure layer 120 includes an encapsulation layer 130 and a packet layer 140).
Regarding claims 1-5 and 11-17, claim 1-5 and 11-17 are rejected under the same art and evidentiary limitations as determined for the method of claims 6-10.
Examiner notes that the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data. In the set of claims above, the encoding method/apparatus is a mirrored version of the decoder method/apparatus and the prior art of records discloses bother, the encoder and decoder. For example, Matsuba discloses methods for decoding in FIGS. 6 and 7 and a methods for encoding in FIGS. 8 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486